Citation Nr: 0601729	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for arthritis, left 
knee, status post partial lateral meniscectomy, currently 
rated as 10 percent disabling.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance or being housebound.

3.  Entitlement to service connection for a left ankle 
disability, to include as secondary to the veteran's service-
connected left knee disability.

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to the veteran's service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty from August 1973 to 
August 1984.

As to the issues of entitlement to an increased rating for a 
left knee disability and entitlement to special monthly 
compensation based on the need for aid and attendance or 
being housebound, these matters come before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 2003, a statement of the case was issued in 
August 2003 and a substantive appeal was received in 
September 2003.

As to the issues of entitlement to service connection for a 
right knee disability and a left ankle disability, these 
matters come before the Board on appeal from a February 2003 
rating decision by an RO of the VA.  A notice of disagreement 
was received in March 2003, a statement of the case was 
issued in July 2003, and a substantive appeal was received in 
August 2003.

The issues of entitlement to an increased rating for a left 
knee disability and entitlement to special monthly 
compensation based on the need for aid and attendance or 
being housebound are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disability has aggravated his 
right knee disability.

2.  The veteran's service-connected left knee disability has 
aggravated his left ankle disability.


CONCLUSIONS OF LAW

1.  VA disability compensation is warranted for that degree 
of right knee disability which is due to aggravation by the 
veteran's service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet.App. 439 (1995).

2.  VA disability compensation is warranted for that degree 
of left ankle disability which is due to aggravation by the 
veteran's service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005); Allen v. Brown, 7 Vet.App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

Review of the service medical records does not reveal any 
evidence to support a finding that right knee disability or 
left ankle disability was manifested during service.  
Moreover, it does not appear that the veteran argues as such.  
Instead, it appears that his contention is that these 
disorders are secondary to his already service-connected left 
knee disability. 

The medical evidence of record clearly shows that the veteran 
has a service-connected left knee disability and that he also 
currently has right knee and left ankle disorders.  Thus, the 
Board turns to the issue of assessing the likelihood of an 
etiological relationship between the service-connected 
disability and the veteran's right knee and left ankle 
disabilities.  This is clearly a medical question.  To this 
end, the RO directed a VA examination and the record includes 
a September 2002 VA examination report and medical opinion 
with addendum.

The September 2002 VA examination report notes that the 
veteran reported that his knee locked up and caught on him in 
1994 and that he underwent a scope for a torn meniscus in 
1994 as well as a second scope in 2000.  The examiner's 
diagnosis was status post partial meniscectomy and mild to 
moderate arthritic changes, right knee.  He opined that the 
right knee underwent an episode of catching and locking in 
1994 which caused the meniscus tear and that this has 
contributed to his right knee disability as has his left knee 
condition (emphasis added).  The examiner noted that the 
veteran's left knee disability has caused him to favor his 
left knee, putting more stress on his right knee and that 
this overuse has contributed to the development to some 
degree of his arthritis of the right knee.

The September 2002 VA examination report notes that the 
veteran had a work-related fracture of his left ankle in 1993 
and that this has contributed to his left ankle disability 
and pain.  The examiner opined that the veteran's left knee 
disability also contributed to some degree to his current 
left ankle symptoms (emphasis added).

The above opinions appear to attribute some of the right knee 
and left ankle problems to post-service injuries and some of 
the right knee and left ankle problems to the service-
connected left knee disability.  The RO attempted to obtain 
clarification of the examiner's opinion regarding the amount 
of aggravation caused by the veteran's service-connected left 
knee disability to his right knee and left ankle 
disabilities.  In response, the examiner drafted an addendum 
to his report and stated that the baseline manifestations of 
the right knee disability would be the same with or without 
the left knee disability.  The examiner then stated that the 
veteran's service-connected left knee disability could have 
contributed to some degree to symptoms in the right knee in 
that he favored the left knee for a longer period of time , 
placing stress on the right knee (emphasis added).  The 
examiner also noted that most of the veteran's right knee 
condition is not necessarily related to the veteran's 
service-connected left knee disability.  Regarding the left 
ankle disability, the examiner's addendum stated that the 
clinical manifestation of the left ankle disability would be 
the same with or without the left knee disability, but then 
he stated that the level of increase to the left ankle 
condition from the affects of the left knee condition would 
be modest at best (emphasis added).

It appears to the Board that the examiner's addendum is also 
somewhat equivocal.  Although the examiner at first appears 
to say that there is no additional impairment due to 
aggravation by the service-connected left knee, he then uses 
language which suggests that the left knee has played some 
minor role in the degree of impairment of the right knee and 
left ankle.  Viewing the VA examiner's report and addendum in 
the light most favorable to the veteran, the Board finds that 
there is a state of equipoise of the positive and the 
negative evidence on the question of whether secondary 
service connection is warranted on the basis of aggravation 
by a service-connected disability.  In such a case, the 
question is to be resolved in the veteran's favor.  38 
U.S.C.A. § 5107(b).  Accordingly, the Board finds that VA 
compensation is warranted for that degree of right knee 
impairment and that degree of left ankle impairment which is 
attributable to aggravation by the service-connected left 
knee disability.  Allen v. Brown, 7 Vet.App. 439 (1995).  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran as a result of any VCAA deficiencies in view of 
the fact that the full benefit sought by the veteran as to 
the right knee and left ankle claims is being granted by this 
decision of the Board.  


ORDER

VA disability compensation is warranted for that degree of 
right knee disability which is due to aggravation by the 
veteran's service-connected left knee disability.  VA 
disability compensation is warranted for that degree of left 
ankle disability which is due to aggravation by the veteran's 
service-connected left knee disability.  To this extent, the 
appeal is granted.


REMAND

The Board initially notes that the veteran submitted 
documents to the Board in July 2004 which indicate that the 
veteran has applied for disability benefits from the Social 
Security Administration (SSA).  Such records could be 
relevant to adjudication of the increased rating and special 
monthly compensation issues, and appropriate action is 
necessary to obtain any such records before the Board may 
properly proceed with appellate review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Additionally, the 
veteran submitted a brief statement to the Board in July 2004 
which indicates that the veteran might be receiving 
disability benefits from the U.S. Postal Service.  Such 
records could also be relevant to the adjudication of the 
remaining issues on appeal as well.  Therefore, the Board 
believes that the RO should obtain clarification on whether 
or not the veteran is receiving any disability benefits 
separate from SSA benefits.  If the veteran indicates that he 
is receiving such benefits, the RO should take appropriate 
action to obtain any such records.

Additionally, the Board grants of secondary service 
connection for right knee and left ankle disabilities based 
on aggravation by a service-connected disability could have 
an impact on the special monthly compensation claim, and such 
impact must also be considered in the first instance by the 
RO. 

The case is hereby REMANDED to the RO via the AMC for the 
following actions:

1.  The RO should contact the veteran and 
obtain clarification on whether or not he 
is receiving disability benefits from any 
entity other than the SSA.  If the 
veteran indicates that he is receiving 
such benefits, the RO should take 
appropriate action to obtain such 
records.

2.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.

3.  The RO should then review the 
expanded record and readjudicate the 
increased rating and special monthly 
compensation issues.  The RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


